By the Court.*
Robinson, J.
The precise date of the trial or judgment in the suit of Allen against Blath does not appear. I am of the opinion the Justice erred in holding upon the defendant’s admission, that the judgment in the Allen suit, for the rent accruing in March, was decisive of any right presented in this action. A judgment of a court of competent jurisdiction is only conclusive in subsequent controversies, as between the same parties or their privies, and upon the points actually decided. The estoppel thereby created, must, however, be mutual. Allen, the plaintiff, in the former action, was not assignee of the entire lease or agreement, but only of the installment of rent falling due in March. The agreement by lease could only be appealed to and produced or shown on the trial of his claim as an instrument of evidence.
He did not represent the interest of Helen A. D’Orsay nor (so far as appears) was that action in any way brought for her benefit. It did not appear that she either was a witness on that trial or had any notice of it. Hnless she had control of the *480proceeding, with a right to examine on the trial-any of the witnesses produced, she was in no way concluded or affected by the judgment. (Bates v. Stanton, 1 Duer, 87; Case v. Reeve, 14 Johns. 79; Goddard v. Benson, 15 Abb. Pr. 191.)
The assignment to plaintiff of the April rent was dated_ April 15th, 1870; but it does not appear whether that trial or judgment was before or after such assignment, and even if the "decision in Allen v. Blath could have had any effect upon the other subsisting or inchoate rights of Helen A. D’Orsay,. it could not prejudice those of the plaintiff which he might have acquired by a previous assignment.
The claims for the several successive months’ rent were severable and assignable, and a judgment for or against any one of such assignees was in no way decisive upon the rights of any other. It would only be a judgment in an action between Helen A. D’Orsay and the defendant in, the agreement, which would enure to the benefit or disadvantage of her subsequent assignee or party standing in privity with her.
As the judgment in Allen v. Blath was res inter alios, it-was not res adjudicata in the controversy between the present parties.
The judgment ought to be reversed with costs.
Judgment reversed.

 Present—Daly, Ch. J,, Loew and Robinson, JJ.